MILLER, Judge
(concurring).
I agree with the majority, but feel it should be pointed out that, although appellant answered the petition with a general denial, appellant subsequently submitted an exhibit consisting of a search report disclosing photostatic copies of various marks, including appellee’s registrations of SOUNDSCRIBER which it had recited in its statement of belief that it would be damaged. As the board said, this constituted an admission of the existence of such registrations; but, even more importantly, unless otherwise shown, this presumably constituted an admission of the present existence of such registrations. See Tiffany & Co. v. Columbia Industries, 455 F.2d 582, 59 CCPA 851 (1972).